Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Pre Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Spacing
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Any future claims filed must comprise lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Wind fin blades not disclosed. Noting that only said “wider wind vane blades” (201, 203) are disclosed in the Figures. 
“one sided fans”;
Figures fail to depict said wind fin blades comprised of a plurality of wider wind vane blades. As best understood, only said wider wind vane blades are depicted since those are the only component referenced. 
Figure 3 fails to identify said claim components of noting that none of the components are labeled in Figure 3. The components of figure 3 must be labeled in order to understand the invention. Furthermore, the “connections” between components are not understood. Applicant should identify the connection as data or power and note the direction of power flow. 
The specification recites “wind vane blades” however the specification discloses “wind fin blades” making it unclear whether these are one in the same. Applicant must maintain the same naming between the Specification and Claims. The name of the component given in the specification must match the name given in the claim in order to comprehend the invention. 
“all electrical apparatus” not disclosed. 
Enabling details of said “dual magnetic gearless generator wind turbine” not disclosed noting only a cursorily turbine provided (See Figure below) making details of said “magnetic" which refers to magnetic levitation unclear as well as said “gearless” aspect as the Figures fail to depict and describe any coupling aspect:

    PNG
    media_image1.png
    382
    838
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by a credible asserted utility. 

	The claimed invention states that the various claimed wind fins/blades operate “creating a whirlwind of airflow; and the whirlwind of airflow will cause said wider wind vane blades and said wind fin blades to continue to rotate continuously”. 
Such a device intended to operate “continuously” teaches against the Law of Conservation of Energy. The attempts to create such a device have received the name of “perpetual motion” machines. The instant case is a similar attempt to claim a structure, which can be considered only as a “perpetual motion machine” because the asserted utility of the claimed invention is an attempt to generate a mechanical power continuously.
The principle of the Conservation of Energy denies the possibility of “perpetual motion” devices. The term “perpetual motion device” is understood by the examiner as:
(i) a device having an arrangement in which energy, in any one form, can be produced without energy, in some other form, being provided to and used by the device;
(ii) a device which could be made to perform work for an indefinite time (thus giving out energy) without being supplied with or consuming external energy; and/or
 (iii) a device capable of producing more energy than what it requires to operate.
In this particular case, the claimed invention appears to allege, at least, of being capable of performing work for an indefinite amount of time (ii above); and/or producing more energy than required to operate (iii above).
A person skilled in the art must consider the utility of this type of structure only as “incredible in view of contemporary knowledge” since it contradicts the laws of thermodynamics. In re Gazzve, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967).
When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the applicant. The burden shifts to applicant to demonstrate that his invention, as claimed, is either operable or does not violate said basic scientific principles, or those basic scientific principles are incorrect. As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F. Supp. 16, at 18, 5 U.S.P.Q. 2d 1880 (1988).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The original filed Figures and Specification fail to provide support for newly added subject matter. Applicant is not allowed to change the design of the invention during prosecution nor add additional details not disclosed in the original Specification and Figures. If Applicant wishes to add details or change the design, such can be achieved by other means, such as by filing a Continuation in Part (CIP) application. 

The following claimed details not previously disclosed include:
Fin blades (noting “fin” is not a term normally used in the art making it unclear what a “fin” comprises nor is the term used in the originally filed disclosure);
Wind vane blades;
“one sided fans”;
Functional limitation of said “whirlwind of airflow” including the desired “to continue to rotate continuously”.

Furthermore , it is noted that the present Figure(s) do not correspond to the originally filed invention:
	
    PNG
    media_image2.png
    562
    840
    media_image2.png
    Greyscale

Figure as Originally Filed 6/26/2018


    PNG
    media_image3.png
    572
    716
    media_image3.png
    Greyscale

Most recent Figure filed 9/23/2022

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The claim term “dual magnetic gearless generator wind turbine” does not refer to a particular or known turbine known in the art. The term “magnetic” appears to be referring to “magnetic levitation”, see originally disclosed Figure below. As such, it is unclear how said magnetically levitating turbine operates or is constructed since no details of said turbine are provided. It is unclear what limitations are intended to be added to said “wind turbine” by the limitation “dual magnetic gearless generator wind turbine” or whether “dual magnetic gearless generator” is nominal. 


    PNG
    media_image1.png
    382
    838
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
	The claim recites “one sided fans attached with wind fin blades” however the disclosure recites that the fans comprise “wider wind vane blades” (see Spec. Para. 15). Furthermore, the Spec. recites that the “wind fin blades” are “comprised of a plurality of wider wind vane blades”. First, it is noted the term “fin” is not a term of art nor disclosed in the specification with sufficient detail. Second, it is unclear how a “fin” (which is not disclosed in detail) would comprise “a plurality of wider vane blades”. Third, the Figures show only a cursory depiction of said “wider wind vane blades” and make no reference to said “wind fin blades”. Fourth, neither the particular fins blades nor wind vane blades are disclosed in the originally filed disclosure (see 112(a) rejection above). 
	
	The limitation “if the capacitor or any connected devices should fail or shut down; a battery bank continues to restore and supply power” is unclear what method steps are intended and instead attempt to generally and narratively describe the operation of the device. Furthermore, the broad terms “any connected devices” is not defines, “continues to restore and supply power” fails to identify how or where said power is supplied. 

The term “and/or” is confusing and unclear. It is unclear whether “and” or “or” is intended and it is noted that the two terms (“and” and “or”) having different meanings making it imperative to know which term is intended in order to understand the metes and bounds of the claim.  Applicant is advised to select EITHER “and” or “or”, but not both.  The claim will be examined as best understood wherein “and/or” is taken to mean “or”.

The claim starts “A method comprising… and then recites again “a method comprising”, which is confusing. The first “method comprising” comprises a confusing mix of structure and functional/narrative language followed by said second “method comprising” which again comprises a mix of structure and function. 

It is unclear what is being referenced as the “any connected devices” as they have not been disclosed in the specification, figures, or defined by the claim. 

The claim limitation “comprises to a capacitor” is grammatically incorrect and unclear. 

The claim limitation “a method for converting kinetic energy from an airflow into electrical energy that is an uninterruptable power supply” appears to equate a method to an apparatus which is confusing and unclear. 

Applicant’s use of the semicolon “;” through the claim separates the various claimed structure and function making it unclear how said structure and functions are linked, whether they are being linked together; or whether the claim is in fact to be read as written and the structure and recited function the proceeds it after the semicolon are unrelated. 

There is lack of antecedent basis for the claim term “the system”. 
	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836